UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1993



BECKY L. LUKOSUS,

                                              Plaintiff - Appellant,

          versus


FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
d/b/a First Tennessee Bank; FIRST HORIZON HOME
LOAN CORPORATION, d/b/a First Horizon Home
Loans,

                     Defendant & Third Party Plaintiff - Appellees,


          and


FNIS FLOOD SERVICES, L.P., formerly known as
Fidelity National Flood Services,

                                              Third Party Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-02-84-2)


Submitted:   January 21, 2004              Decided:   March 15, 2004


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John H. Qualls, Gate City, Virginia, for Appellant. Joseph Britt
Lyle, HALE & LYLE, Bristol, Tennessee, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Becky L. Lukosus appeals the district court’s judgment

granting the Appellees’ motion to dismiss for failing to state a

claim. Lukosus filed a motion for judgment in state court charging

First Tennessee Bank National Association, First Tennessee Bank,

First Horizon Home Loans and JC Johnson City with various common

law   offenses   based   on    their    failure    to   provide   proper   flood

certification in accordance with the National Flood Insurance Act

(“NFIA”), 42 U.S.C. §§ 4001-4129 (2000). The Appellees removed the

motion for judgment to federal district court claiming diversity

jurisdiction.

           We review a motion to dismiss de novo.              See Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).                    Dismissal

under Rule 12(b)(6) is inappropriate unless it appears beyond doubt

that the plaintiff can prove no set of facts to support his

allegations.     Revene v. Charles County Comm’rs, 882 F.2d 870, 872

(4th Cir. 1989) (citations omitted).              Thus, when considering the

propriety of a dismissal, we accept the factual allegations in the

complaint as true and afford the plaintiff the benefit of all

reasonable inferences that can be drawn from those allegations.

Mylan Labs., 7 F.3d at 1134.

           We have reviewed the record and the district court’s

opinion   and    find   that   Lukosus    has   failed    to   state   a   claim.

Accordingly, we affirm the district court’s judgment.              We dispense


                                       - 3 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -